         Case 1:19-cr-00366-LGS Document 202 Filed 06/08/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    June 8, 2021


BY ECF
Paul H. Schoeman
Darren A. LaVerne
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
(212) 715-9100

       Re:      United States v. Stephen M. Calk, S1 19 Cr. 366 (LGS)

Dear Counsel:

        Please be advised that today the Government made a classified, ex parte submission to
Judge Schofield pursuant to Section 4 of the Classified Information Procedures Act and Federal
Rule of Criminal Procedure 16(d), concerning classified discovery in this case. A proposed
Protective Order submitted to the Court is enclosed with this letter.

                                            Yours Truly,

                                            AUDREY STRAUSS
                                            United States Attorney

                                         by: /s/ Paul M. Monteleoni
                                             Paul M. Monteleoni
                                             Hagan Scotten
                                             Alexandra N. Rothman
                                             Assistant United States Attorneys
                                             (212) 637-2219/2410/2580

Enclosures
